Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim objection
Claims 4 and 9, “the polarizer protective film is a copolymer including…” is suggested to be changed to “the polyester-based material is a copolymer including…”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2016/0308170, ‘170 hereafter).
Regarding claims 1-16, ‘170 discloses a polarizer protective film and a polarizing plate using the same ([0009]-[0024], [0038]-[0052]), wherein the protective film may have (nx-ny) being less than 0.01 (Table 1, embodiment 1, nx-ny= Re/d=50/10000 =0.005) and thickness being in a range of 10 to 40 microns ([0053], and Table 1). ‘170 also discloses that the protective film includes a polyethylene terephthalate, polyethylene naphthalate or a copolymer resin thereof ([0019], [0049]), which may have a triple coextrude structure ([0020], [0050]). ‘170 also discloses that the protective film can be used in a display device including LCD and OLED ([0006]-[0007], Fig 4 and 5), which inherently including all the components as recited in the present claims 12-16. In addition, applying a functional layer such as hardcoat, antireflection layer or anti-glare layer on a protective film for a polarizing plate and adding a quantum dot sheet between backlight unit and display panel to adjust wavelength of the light source are common practices in the art.
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (WO 20151880, English equivalent US 2017/0108632, ‘632 hereafter, is cited in this office action).
Regarding claims 1-14, ‘632 discloses a polarizer protective film, a polarizing plate and a liquid crystal display device using the protective film (Fig. 1-5, [0009]-[0024], [0041]-[0073]), wherein the protective film may have (nx-ny) being less than 0.01 (Table 1, Example 1, (nx-ny)= Re/d=100/45000 =0.002) and thickness can be in a range of 15 to 45 microns (Table 1). ‘632 also discloses that the protective film includes a polyethylene terephthalate, polyethylene naphthalate or a copolymer resin thereof ([0015], [0054]), which may have a triple coextrude structure ([0016], [0055]).  In . 
Claims 1-4, 6-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lida et al (US 2015/0293407, ‘407 hereafter).
Regarding claims 1-4, 6-9 and 11-13, ‘407 discloses a first retardation layer reading upon polarizer protective film, a polarizing plate and a liquid crystal display device using the first retardation layer (Fig 1, [0011]-[0036]), wherein the first retardation film may have (nx-ny) being 0.0036 (Table 1, [0017],  [0022], [0030]) and thickness being 25 microns (Table 1, [0017], [0030], [0046]). ‘407 also discloses that the protective film may include a polyester-based polymer such as polyethylene terephthalate or polyethylene naphthalate ([0040]). 407 further discloses that the polarizer may include an anti-reflection coating layer ([0055]). Regarding claim 14, adding a quantum dot sheet between backlight unit and display panel to adjust wavelength of the light source is common practice in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/           Primary Examiner, Art Unit 1782